        Case 4:21-cv-00798-YGR Document 13 Filed 03/04/21 Page 1 of 2




 1 HANSON BRIDGETT LLP
   NOEL M. COOK, SBN 122777
 2 ncook@hansonbridgett.com
   425 Market Street, 26th Floor
 3 San Francisco, California 94105
   Telephone:    (415) 777-3200
 4 Facsimile:    (415) 541-9366

 5 HANSON BRIDGETT LLP
   JUSTIN P. THIELE, SBN 311787
 6 jthiele@hansonbridgett.com
   777 S. Figueroa Street, Suite 4200
 7 Los Angeles, California 90017
   Telephone:    (213) 395-7620
 8 Facsimile:    (213) 395-7615

 9 Attorneys for Defendant
   LONELY PLANET GLOBAL, INC.
10

11                               UNITED STATES DISTRICT COURT
12                              NORTHERN DISTRICT OF CALIFORNIA
13

14 TIM LAMAN,                                           Case No. 4:21-cv-00798-YGR

15                 Plaintiff,                           STIPULATION TO EXTEND TIME FOR
                                                        DEFENDANTS TO RESPOND TO
16          v.                                          COMPLAINT
17 LONELY PLANET GLOBAL, INC., a
   Delaware Corporation; VIATOR, INC., a
18 Delaware Corporation; and DOES 1-10,
   inclusive,
19
                Defendants.                             Judge:    Hon. Yvonne Gonzalez Rogers
20

21

22          Pursuant to Civil Local Rule 6-1(a), the below parties to the action, by and through their
23 respective counsel, hereby stipulate that the time for all Defendants to answer or otherwise

24 respond to the Complaint filed on February 1, 2021 shall be extended by thirty (30) days from

25 March 5, 2021 to April 5, 2021, without waiver of any Defendant's claims or defenses, to allow

26 the parties to engage in meaningful settlement discussions. This change will not alter the date of

27 any event or deadline already fixed by Court order.

28

                                       -1-           Case No. 4:21-cv-00798-YGR
     STIPULATION TO EXTEND TIME FOR DEFENDANTS TO RESPOND TO COMPLAINT
        Case 4:21-cv-00798-YGR Document 13 Filed 03/04/21 Page 2 of 2




 1 DATED: March 4, 2021                              HANSON BRIDGETT LLP

 2

 3
                                                 By:          /s/ Noel M. Cook
 4                                                     NOEL M. COOK
                                                       Attorneys for Defendant
 5                                                     LONELY PLANET GLOBAL, INC.
 6

 7 DATED: March 4, 2021
                                                 By:         /s/ Bradford E. Young
 8                                                     BRADFORD E. YOUNG
                                                       In-House Counsel for Defendant
 9                                                     VIATOR, INC.
10

11 DATED: March 4, 2021                              DONIGER / BURROUGHS

12

13                                               By:          /s/ Justin Gomes
14                                                     JUSTIN GOMES
                                                       Attorneys for Plaintiff
15                                                     TIM LAMAN
16

17

18

19

20                                        ECF ATTESTATION

21          Pursuant to Local Rule 5-1(i)(3), I, Noel M. Cook, am the ECF User whose identification

22 and password are being used to file this document and attest that all signatories hereto have

23 concurred in this filing.

24                                               /s/ Noel M. Cook
                                                 Noel. M. Cook
25

26

27

28

                                       -2-           Case No. 4:21-cv-00798-YGR
     STIPULATION TO EXTEND TIME FOR DEFENDANTS TO RESPOND TO COMPLAINT
